In a proceeding to enforce the terms of an order of support, the appeal is from an order of the Family Court, Orange County, dated November 9, 1977, which, after a hearing, inter alia, increased appellant’s weekly support obligations and terminated the requirement that he pay for his children’s clothing. Order reversed, on the law, without costs or disbursements, and proceeding remanded to the Family Court for a hearing consistent herewith. This proceeding seeks enforcement of appellant’s obligation to provide clothing for his children, which obligation was provided for in a stipulation of settlement which furnished the basis of a prior order of support. This proceeding could not be used as a vehicle for increasing appellant’s weekly support obligations. The manner in which the hearing was conducted contravened appellant’s due process rights in that it failed to adequately apprise him of the nature of the proceeding or afford him an opportunity to present evidence or cross-examine witnesses. Petitioner is free to initiate a proper proceeding for upward modification of support (see Family Ct Act, § 461) if she so chooses. Until such action is taken, the court should restrict itself to those issues which are properly before it. Latham, J. P., Cohalan, Margett and O’Connor, JJ., concur.